On Petition foe Reheaeing
By the Court,
Talbot, C. J.:
After mature deliberation, the petitions for rehearing are denied.
[1] Whether in the states in which the old equity practice prevails, not regulated or superseded by statute, the court may in certain cases order service of notice by publication and fix the time therefor need not be determined. Under section 1 of our civil practice act, which *81provides that "there shall be in this state but one form of civil action for the enforcement or protection of private rights, and the redress or prevention of private wrongs,” it has long been recognized that the civil practice act controls in chancery proceedings.
[2] The provisions of section 425 of that act that "written notices and other papers, when required to be served on the party or an attorney, shall be served in the manner prescribed in the next three sections, when not otherwise provided, ” apply to equity cases. Also, we see no reason why district court rule No. 10, relating to the service of notice, and district court rule No. 45, providing that motions to vacate orders may be made within six months upon notice to the adverse party, should not so apply.
[3] As none of the creditors or stockholders of the defunct bank is a party to this appeal, it is unnecessary to determine whether the notice to. them, as published by the order of the court, was insufficient because not in compliance with any provision of the statute or court rule. Anything said in this regard in the opinion may be considered merely as the dicta of the writer. The conclusive facts remain that the attorney-general, who represents the state, which is a party to the action and to the appeal, and which has an interest in the case as a matter of public policy, and, owing to the great importance that the banking business bears to the general welfare, was not served with notice of the applications for the orders; that therefore they were ex parte, so far as the state was concerned; and that, acting under special authorization from the legislature, and within six months after the making of the orders, and in compliance with the court rule, which in regard to a matter of practice has the force of a statute, he moved that they be vacated. Whether he was or was not entitled to notice previous to the time the orders fixing the salary of the receiver and the compensation of his attorneys were made does not affect the result of the appeals, for the state had such an interest in the case that it could *82authorize him later to appear in the action and move to set aside the orders after they had been made. Regardless of whether any notice was required to be given any one before the court made them, as no notice was served on the attorney-general, we cannot consider them otherwise than as ex parte orders, which he should be allowed to move to set aside, so that the state may have her day in court. We need not determine whether, if he had appeared, or had been served with notice before the making of the orders, they would be final ones which could have been reviewed only upon direct appeal. As it is the satisfactory conclusion of a majority of the members of the court that the attorney-general was authorized to act on behalf of the state at the time he moved to vacate the orders, it is immaterial whether he was empowered to act at some previous time.
In the petition for rehearing it is said that it needs no authority, in addition to the decision of this court, to show that it is beyond the power of the legislature to enact any law which would vacate the conditions in an existing judgment. It is claimed that the legislative act of 1913, directing the attorney-general to act on behalf of the state in the State Bank and Trust Company case, is violative of the constitutional provision requiring uniform laws regulating the practice of courts. In answer to these contentions it is sufficient to say that this act does not attempt to regulate court practice or to vacate or modify the orders of the district court. Whether the attorney-general be considered as proceeding under the act of 1913, or under other authority as the attorney of the state in an action in which the state is a party, the practice under which he is proceeding, so far as it appertains to the courts, is a general one, which is regulated by the statutes and court rules applicable to other litigants under similar conditions.
If it be conceded that the state should be limited to the same powers in all actions concerning the liquidation of insolvent banks, it does not follow that the state or the attorney-general must pursue the same course in every *83action of that nature. He, as attorney for the state, may within his authority make such defenses or institute such proceedings as the circumstances may require and he may deem best, the same as attorneys for other litigants. The state is no more required to pursue the same course in the various actions in which it is interested than private individuals. The procedure in this case is not different from what it would be in other similar cases in which the state is not interested. The statute directing the attorn eygeneral to act for the state in a particular case is not a law regulating the practice of courts. Employment or authorization of counsel by the state or an individual litigant is not a matter coming within any constitutional provision requiring uniform laws.
Regardless of any difference of views of the members of this court as to whether the attorney-general was entitled to notice or was authorized to appear in opposition to these orders prior to the act of 1913, it is sufficient that after the passage of that act, directing him to take action, and at the time he proceeded, he was empowered to make the motions to set aside these ex parte orders. Whether he would have been so authorized if that act had not been passed is not a question vital to the determination of the appeals or requiring a concurrence of a majority of the court.
As after mature deliberation we feel constrained to adhere to these views, and that our conclusion would not be changed by a rehearing, the trouble of having one should be avoided. The setting aside of the orders cannot result in any injustice. The way is still open for a fuller hearing in the district court, for the presentation of evidence, and argument by respondent, as well as by the state, and the entry of such orders as may be just and proper.
McCarran, J.: I concur.